Citation Nr: 1638734	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-40 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2015 Remand, the Board requested that the RO obtain all outstanding private treatment records related to the Veteran's hepatitis C, and to schedule him for a VA examination "[f]ollowing receipt of any outstanding medical records . . . ."  In September 2015, the RO requested that the Veteran identify all outstanding private treatment records related to his hepatitis C.  Before waiting for the Veteran to respond, the RO scheduled the Veteran for a VA examination in September 2015 to determine the severity of his hepatitis C.  The day following the VA examination, still in September 2015, the Veteran submitted a VA Form 21-4142 authorizing the RO to obtain his private treatment records from the Texas Department of Criminal Justice, Stringfellow Unit, from 2004 through 2014.  A supplemental statement of the case was issued in October 2015, and the private treatment records were associated with the claims file in November 2015.

The RO failed to obtain the Veteran's identified private treatment records prior to scheduling his VA examination, as directed by the June 2015 Board Remand.  As a result, these private medical records were not available for the examiner to review when the Veteran was provided with a VA examination in September 2015.  These records span from 2004 through 2014, and are relevant for the examiner to consider when determining whether the Veteran's hepatitis C results in the symptoms upon which the Veteran's disability is rated.  Accordingly, the Veteran should be provided with a new VA examination to determine the current severity of his hepatitis C with consideration of the pertinent private treatment records now of record.

Additionally, the RO did not wait until the Veteran's identified private treatment records were obtained before issuing its supplemental statement of the case in October 2015, and the Veteran has not provided a waiver of RO consideration of this evidence.  38 C.F.R. § 20.1304 (2015).  Because the Board is remanding the claim for other development, there would be no benefit to soliciting a waiver, and these records should be considered by the RO when re-adjudicating the claim on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to assess the current severity of his hepatitis C.  A copy of this remand and the Veteran's entire claims file must be made available to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must state whether the Veteran's hepatitis C causes daily fatigue, malaise, anorexia, minor or substantial weight loss or other sign of malnutrition, hepatomegaly, dietary restriction, continuous medication, or incapacitating episodes.  The examiner should report whether the symptoms are intermittent or near-constant and debilitating.  If the hepatitis C causes incapacitating episodes (a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician), the examiner should note the frequency and duration of the episodes in the past 12 months.  The examiner should report whether the incapacitating episodes cause symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015.)

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal taking into consideration any newly acquired evidence, to specifically include all private treatment records associated with the claims file since the October 2015 supplemental statement of the case.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





